Title: Boston Town Meeting Committee to Dennys De Berdt, 23 October 1769
From: Adams, John,Cushing, Thomas,Adams, Samuel,Otis, James Jr.,Warren, Joseph,Dana, Richard,Henshaw, Joshua,Jackson, Joseph,Kent, Benjamin,Boston Town Meeting
To: De Berdt, Dennys


     
      Sir
      Boston October 23d. 1769
     
     In pursuance of the directions of the Town of Boston we have the honor to transmit you a Pamphlet containing some observations upon diverse letters and memorials wrote by Governor Bernard and others wherein the Town has been injuriously aspersed and its Inhabitants grosly misrepresented.
     Your unwearied endeavors to serve the interest of this Province and the American Colonies in general has been observed with pleasure and will ever be had in grateful remembrance by this people, and we are perswaded from your well known attachment to the cause of liberty that you will exert your self in behalf of this much injured Town and improve their vindication now sent you in such a manner as will best serve to set their Character in a true point of light—and that you will also employ your influence to obtain the speedy removal of all the American grieveances we at present labour under.
     The inclosed Pamphlet will give you some idea what relief is expected by the People here, they will never think their grievances redressed till every Revenue Act is repealed, the Board of Commissioner dessolved and the Troops removed, and things restored to the state they were in before the late measures of Administration were taken. These things being accomplished we doubt not that the harmony which heretofore subsisted between Great Britain and the Colonies will be happily restored—an event ardently wished for by every friend to the British Empire.
     
     
      We are in strict truth Sir Your most obedient humble Servants
      Thomas Cushing
      Saml. Adams
      John Adams
      James Otis
      Jos. Warren
      Rid. Dana
      Joshua Henshaw
      Joseph Jackson
      Benja. Kent
      Committee of the Town of Boston
     
    